Citation Nr: 0520869	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  95-32 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for an 
organic mental disorder, due to head injury, from April 8, 
1997.

2.  Entitlement to a rating in excess of 30 percent for an 
organic mental disorder, due to head injury, prior to April 
8, 1997.
 
3.  Entitlement to a rating in excess of 10 percent for 
residuals of a fracture of the right hip.

4.  Entitlement to a rating in excess of 10 percent for 
residuals of a left ankle fracture.

5.  Entitlement to a rating in excess of 10 percent for 
tinnitus.

6.  Entitlement to a compensable rating for residuals of a 
maxillary fracture.

7.  Entitlement to an effective date prior to July 8, 1994, 
for compensable disability evaluations for residuals of 
fractures of the skull and mandible.  

8.  Whether the veteran's disability compensation was 
properly reduced to the 10 percent rate effective April 13, 
2003, as a result of his incarceration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968; November 1975 to November 1978; and September 
1988 to September 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions rendered by the Philadelphia, 
Pennsylvania, Regional Office and Insurance Center(RO & IC) 
of the Department of Veterans Affairs (VA).  The Pittsburgh, 
Pennsylvania, Regional Office (RO) subsequently assumed the 
role of agency of original jurisdiction for this appeal.

The issue of whether the veteran's disability compensation 
was properly reduced as a result of his incarceration is 
decided herein.  The veteran's claims for higher disability 
evaluations for the service-connected organic mental disorder 
and residuals fractures of the right hip, left ankle, and 
maxilla as well as entitlement to earlier effective dates for 
compensable evaluations for his service-connected residuals 
of fractures of the skull and mandible are addressed in the 
REMAND below.  

With respect to his claim for a higher disability evaluation 
for tinnitus, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Smith v. Nicholson, No. 
01-623 (U.S. Vet. App. April 5, 2005), that reversed a 
decision of the Board which concluded that no more than a 
single 10-percent disability evaluation could be provided for 
tinnitus, whether perceived as bilateral or unilateral, under 
prior regulations.  VA is seeking to have this decision 
appealed to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on precedent 
that may ultimately be overturned on appeal, the Secretary of 
Veterans Affairs has imposed a stay at the Board on the 
adjudication of tinnitus claims affected by Smith.  The 
specific claims affected by the stay include (1) all claims 
in which a claim for compensation for tinnitus was filed 
prior to June 13, 2003, and a disability rating for tinnitus 
of greater than 10 percent is sought; and (2) all claims in 
which a claim for service connection for tinnitus filed prior 
to June 10, 1999, was denied on the basis that the veterans' 
tinnitus was not "persistent" for purposes of 38 C.F.R. § 
4.87, Diagnostic Code (DC) 6260.  Once a final decision is 
reached on appeal in the Smith case, the adjudication of any 
tinnitus cases, such as the veteran's claim for a higher 
disability evaluation, that have been stayed will be resumed.  

The Board also notes that, in a statement received by the RO 
& IC in May 1995, the veteran claimed "an earlier effective 
date" for his claim.  As noted above, the issues of 
entitlement to earlier effective date for compensable 
evaluations for his service-connected residuals of fractures 
of the skull and mandible are addressed in the Remand below.  
However, it is unclear if the veteran was also claiming that 
earlier effective dates for the grant of service connection 
for his various service-connected disabilities are warranted.  
If the veteran is seeking earlier effective dates for service 
connection for any disabilities, he should so inform the RO, 
which should respond appropriately to any such clarification 
provided.  


FINDINGS OF FACT

1.  The veteran has been assigned a total disability rating 
due to individual unemployability resulting from service-
connected disabilities (TDIU) effective from April 1997.

2.  The veteran was incarcerated in a State prison in 
February 2003 for violating a parole agreement stemming from 
a felony committed in 1992.  

3.  The veteran is scheduled to be released from prison in 
2010.


CONCLUSION OF LAW

The veteran's compensation benefits were properly reduced to 
the 10 percent rate, effective April 13, 2003, based upon his 
incarceration.  38 U.S.C.A. §§ 1114(a), 5313 (West 2002); 38 
C.F.R. § 3.665 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the pertinent 
facts in this case are not in dispute and the law is 
dispositive.  Therefore, the Veterans Claims Assistance Act 
of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) is not applicable.  See 
generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Mason v. Principi, 16 Vet. App. 129 (2002).   

The pertinent evidence includes a September 1991 statement 
from the veteran's Air Force Reserve Unit noting that the 
veteran had been confined since May 1991.  He was being held 
on $1,100,000 bail with a pending upcoming court date.

In a subsequent letter from the veteran dated in September 
1992, the veteran acknowledged that he was incarcerated and 
had been convicted of felony charges in June 1992.  He noted 
that he pled nolo contende to the charges.  He was being 
considered for an early parole and was anticipating an early 
release from prison. 

A September 1992 statement from the veteran's reserve unit 
commander indicates that the veteran was awaiting sentencing 
on civil felony charges. 

A June 1994 report from the Pennsylvania Board of Probation 
and Parole notes that the veteran had been incarcerated for 
involuntary deviant sexual intercourse (IDSI).  He was being 
paroled provided that he had no further misconduct and 
remained involved in required programs.  He was not to 
consume alcohol for any reason or contact or associate with 
minor children for any reason.  He was also to undergo 
outpatient sex offender treatment.  He was informed that 
violation of the parole could result in recommitment to serve 
the balance of his sentence.  

In August 2000, the veteran's representative informed VA that 
the veteran had been incarcerated since July 2000.  The 
representative did not specify whether the incarceration 
resulted from a felony.  

A September 2000 VA Form 21-4193, Notice to Veterans 
Administration of Veteran or Beneficiary Incarcerated in 
Penal Institution, received from the Philadelphia Department 
of Prisons, states that the veteran had been incarcerated for 
the commission of a felony since July 2000.  A subsequent 
report of contact notes that, as of September 2000, he had 
not been sentenced.  

In subsequent statements the veteran reported that he was 
convicted on two misdemeanor charges stemming from his July 
2000 arrest; however, he acknowledged that a judge had found 
that he had violated his probation on his felony conviction 
in 1992 and that he was to be incarcerated for 11/2 to 10 years 
due to the violation.  

Court documents show that the veteran was found guilty of 
misdemeanor attempted indecent assault and corruption of 
minors in February 2003.    

In September 2003, an official with the records department of 
a state correctional facility informed the RO that the 
veteran was currently incarcerated serving 21/2 to 10 years for 
a felony conviction.  His earliest release date was in 
November 2005 and his latest release date was in July 2010.  
He was incarcerated, convicted, and sentenced in February 
2003.   

In a May 2004 memorandum, the Chief of VA's Vocation, 
Rehabilitation, and Education Division, noted that the 
veteran was incarcerated for a felony conviction in February 
2003.  His minimal release date was in November 2005, and his 
maximum release date was in July 2010.  

The evidence of record establishes unequivocally that the 
veteran was incarcerated in a State correctional facility on 
February 11, 2003, for conviction of two misdemeanors.  This 
resulted in the violation of a prior felony parole agreement 
that resulted in his re-incarceration for the felony offense.  

The record also indicates that service connection is in 
effect for an organic mental disorder, rated as 50 percent 
disabling; residuals of a fractured right hip, rated as 10 
percent disabling; residuals of a fractured left ankle, rated 
as 10 percent disabling; lumbar strain, rated as 10 percent 
disabling; tinnitus, rated as 10 percent disabling; facial 
scars, rated as 10 percent disabling; residuals of a 
mandibular fracture, rated as 20 percent disabling, residuals 
of a fractured right humerus, rated as noncompensable; 
residuals of a left calcaneal fracture, rated as 
noncompensable; and residuals of a maxillary fracture, rated 
as noncompensable.  Entitlement to a total rating due to 
individual unemployability resulting from service-connected 
disabilities has been established, effective from April 8, 
1997.

The veteran was notified by official letter, dated September 
30, 2003, of the intent to reduce his compensation on the 
61st day of imprisonment and he was notified by official 
letter, dated February 25, 2004, that the reduction had been 
accomplished, effective April 13, 2003.  

In statements received during the course of his appeal, the 
veteran argues that the reduction of his disability benefits 
was not warranted and that his incarceration stemmed from his 
conviction on misdemeanor charges.  However, evidence 
received from State correctional officials indicates that the 
veteran's recent misdemeanor charges resulted in violation of 
his parole related to his felony conviction in 1992.  The 
veteran has acknowledged that he violated his 
probation/parole agreement.  

The law is clear on this matter.  A veteran who is 
incarcerated in a Federal, State, or local penal institution 
in excess of 60 days for conviction of a felony committed 
after October 7, 1980, and has a combined rating of 20 
percent or more shall not be paid compensation in excess of 
the amount payable for a disability evaluated as 10 percent 
disabling beginning on the 61st day of incarceration.  38 
U.S.C.A. §§ 1114, 5313; 38 C.F.R. § 3.665.  

While the felony offense took place in 1992, the evidence of 
record indicates that the veteran violated his parole 
agreement.  As a result of this violation, he was 
reincarcerated in February 2003 with the earliest release 
date in November 2005.  There is no evidence of record that 
indicates that his incarceration occurred on another date, 
that the incarceration lasted less than 60 days, or that the 
felony occurred prior to October 1980.  A mathematical 
calculation reflects that April 13, 2003, was the 61st day of 
incarceration.  Since the pertinent facts are not in dispute 
and the law is dispositive, the claim must be denied because 
of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  


ORDER

The Board having determined that the veteran's disability 
compensation was properly reduced to the 10 percent rate 
effective April 13, 2003, the appeal is denied.




REMAND

By rating action in April 1995, the veteran was awarded 10 
percent disability ratings for residuals of a skull fracture 
and residuals of a mandible fracture.  These increased 
evaluations were effective from July 8, 1994.  Thereafter, in 
May 1995, the veteran submitted a notice of disagreement 
wherein he asserted that an earlier effective date was 
warranted for these increased ratings.  The record does not 
reflect that the RO or the AMC has provided the veteran with 
a statement of the case in response to this notice of 
disagreement.  Because the notice of disagreement placed the 
issue in appellate status, the matter must be remanded for 
the RO or the AMC to issue a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).   

With respect to the claims for increased ratings for the 
veteran's service-connected right hip, left ankle, organic 
mental disorder, and maxillary fracture, the most recent 
statement of the case or supplement statement of the case 
addressing these issues was issued by the Philadelphia RO & 
IC in November 1995.  This additional evidence includes the 
reports of VA psychiatric, dental, and orthopedic 
examinations conducted in 1996 and 1997.  Applicable VA 
regulations require that pertinent evidence submitted by the 
appellant must be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case unless this procedural right is waived 
in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304(c) 
(2004).  A review of the claims folder does not indicate that 
any such waiver has been received.  

Accordingly, this case is REMANDED to the RO, via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  If the veteran identifies any 
outstanding evidence pertinent to any of 
his claims, the RO or AMC should 
undertake appropriate development to 
obtain any such evidence.  If the RO or 
AMC is unsuccessful in obtaining any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide the outstanding evidence.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the issues of entitlement to 
increased disability evaluations for the 
veteran's service connection organic 
mental disorder, and fractures of the 
right hip, left ankle, and maxilla.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO or the AMC should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.

5.  The RO or the AMC should also furnish 
to the veteran and his representative a 
statement of the case addressing the 
issue of entitlement to earlier effective 
dates for the grant of compensable 
disability evaluations for residuals of 
fractures of the skull and mandible.  The 
veteran should be properly notified of 
the requirements to perfect an appeal 
with respect to these issues.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified by 
the RO or the AMC.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


